436 F.2d 416
Robert TAYLOR, Appellant,v.The ALLIS-CHALMERS MANUFACTURING COMPANY.
No. 17938.
United States Court of Appeals, Third Circuit.
Argued December 8, 1970.
Decided December 21, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Michael H. Sheridan, Judge.
Howard J. Creskoff, Freedman, Borowsky & Lorry, Philadelphia, Pa. (Edwin E. Naythons, Philadelphia, Pa., on the brief), for appellant.
T. E. Byrne, Jr., Krusen, Evans & Byrne, Philadelphia, Pa., for appellee.
Before KALODNER, ALDISERT and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On this appeal from the entry of judgment in favor of the defendant and against the plaintiff pursuant to the jury's verdict in plaintiff's personal injury action, plaintiff contends that the District Court erred in its instructions to the jury and in ruling as inadmissible admissions made by defendant's counsel in his Pre-Trial Memorandum.


2
On review of the record, and consideration of the parties' briefs and oral argument, we cannot subscribe to plaintiff's contentions.


3
The Judgment will be affirmed for the reasons so well stated by Chief Judge Sheridan in his Opinion, 320 F.Supp. 1381 denying plaintiff's motion for a new trial.